Exhibit 10.2

Non-Qualified Stock Option Agreement

under the Natrol, Inc.

2006 Stock Option and Incentive Plan

 

Name of Optionee:

 

 

 

 

 

 

 

 

 

No./Class of Option Shares:

 

 

 

Shares of Common Stock

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

 

 

Expiration Date:

 

 

 

 

 

 

 

 

 

Vesting Period:

 

Years

 

Vesting Quarterly

 

 

 

 

 

Option Exercise Price/Share:

 

$

 

 

 

Pursuant to the Natrol, Inc. 2006 Stock Option and Incentive Plan (the “Plan”),
Natrol, Inc., a Delaware corporation (together with all successors thereto, the
“Company”), hereby grants to the person named above (the “Optionee”), who is a
                     of the Company or any of its subsidiaries, an option (the
“Stock Option”) to purchase on or prior to the expiration date specified above,
or such earlier date as is specified herein, all or any part of the number of
shares of Common Stock, par value $0.01 per share (“Common Stock”), of the
Company indicated above (the “Option Shares”), at the per share option exercise
price specified above, subject to the terms and conditions set forth in this
Non-Qualified Stock Option Agreement (the “Agreement”) and in the Plan. This
Stock Option is not intended to qualify as an “incentive stock option” as
defined in Section 422(b) of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”). All capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Plan.

1. Vesting and Exercisability

(a) No portion of this Stock Option may be exercised until such portion shall
have vested.

(b) Except as set forth below and in Section 6, and subject to the determination
of the Compensation Committee of the Board of Directors of the Company or the
Board of Directors of the Company, as applicable (the “Committee”), in its sole
discretion to accelerate the vesting schedule hereunder, this Stock Option shall
be vested and exercisable with respect to the following number of Option Shares
on the respective dates indicated:

1


--------------------------------------------------------------------------------




 

Incremental/Aggregate Number
of Option Shares Exercisable*

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Subject to Section 5

 

 

 

 

 

Notwithstanding the foregoing, as of the effective date of any Sale Event (as
defined in Section 6) 50% of all unvested Options which are not vested as of the
effective date of such Sale Event (or 100% in the case of Options held by
non-employee Directors) shall become vested as of such effective date, except as
the Company may otherwise specify.

(c) In the event that the Optionee’s service as a                         of the
Company or any of its subsidiaries ceases for any reason or under any
circumstances, including the Optionee’s resignation, retirement or removal by
the Company, upon the Optionee’s death or disability, or for any other reason,
regardless of the circumstances thereof, this Stock Option shall no longer vest
or become exercisable with respect to any Option Shares not vested (or which do
not vest) as of the effective date of such cessation of service, and this Stock
Option may thereafter be exercised, to the extent it was vested and exercisable
on such effective date of such cessation of service, until the Expiration Date
contemplated by Section 1(d), except as the Committee may otherwise determine.

(d) Once any portion of this Stock Option becomes vested and exercisable, it
shall continue to be exercisable by the Optionee or his or her successors as
contemplated herein at any time or times prior to the earlier of:

(i) the date which is twelve months following the date on which the Optionee’s
service as a                     of the Company or any of its subsidiaries
ceases due to death or disability (as defined in Section 422(c)(6) of the Code)
or for 90 days following the date on which the Optionee’s service as a
                      of the Company or any of its subsidiaries ceases due to
any other reason; or

(ii)                       , subject to the provisions hereof, including,
without limitation, Section 6 hereof which provides for the termination of
unexercised options upon completion of certain transactions as described therein
(the earliest to occur of such dates being referred to as the “Expiration
Date”).

(e) It is understood and intended that this Stock Option shall not qualify as an
“incentive stock option” as defined in Section 422 of the Code.

2


--------------------------------------------------------------------------------




 

2. Exercise of  Stock Option

(a) The Optionee may exercise only vested portions of this Stock Option and only
in the following manner: Prior to the Expiration Date (subject to Section 6),
the Optionee may deliver a Stock Option Exercise Notice (an “Exercise Notice”)
in the form of Appendix A hereto indicating his or her election to purchase some
or all of the Option Shares with respect to which this Stock Option has vested
at the time of such notice. Such notice shall specify the number of Option
Shares to be purchased.

Payment of the purchase price for the Option Shares may be made by one or more
(if applicable) of the following methods:

(i) in cash, by certified or bank check or other instrument acceptable to the
Committee;

(ii) through the delivery (or attestation to ownership) of shares of Common
Stock that have been purchased by the Optionee on the open market or that are
beneficially owned by the Optionee and are not then subject to restrictions
under any plan of the Company;

(iii) by the Optionee delivering to the Company a properly executed Exercise
Notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Committee shall prescribe as a condition of such payment
procedure; or

(iv) a combination of (i), (ii) and (iii) above.

Payment instruments will be received subject to collection.

(b) Certificates for the Option Shares so purchased will be issued and delivered
to the Optionee upon compliance to the satisfaction of the Committee with all
requirements under applicable laws or regulations in connection with such
issuance. Until the Optionee shall have complied with the requirements hereof
and of the Plan, the Company shall be under no obligation to issue the Option
Shares subject to this Stock Option, and the determination of the Committee as
to such compliance shall be final and binding on the Optionee. The Optionee
shall not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any shares of stock subject to this Stock Option unless
and until this Stock Option shall have been exercised pursuant to the terms
hereof, the Company shall have issued and delivered the Option Shares to the
Optionee, and the Optionee’s name shall have been entered

3


--------------------------------------------------------------------------------




 

as a stockholder of record on the books of the Company. Thereupon, the Optionee
shall have full dividend and other ownership rights with respect to such Option
Shares, subject to the terms of this Agreement.

(c) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date, including such
date as is contemplated by Section 6 hereof.

3. Incorporation of Plan

Notwithstanding anything herein to the contrary, this Stock Option shall be
subject to and governed by all the terms and conditions of the Plan.

4. Transferability

This Agreement is personal to the Optionee and is not transferable by the
Optionee in any manner other than by will or by the laws of descent and
distribution. This Stock Option may be exercised during the Optionee’s lifetime
only by the Optionee (or by the Optionee’s guardian or legal representative in
the event of the Optionee’s incapacity). The Optionee may elect to designate a
beneficiary by providing written notice of the name of such beneficiary to the
Company, and may revoke or change such designation at any time by filing written
notice of revocation or change with the Company; such beneficiary may exercise
the Optionee’s Stock Option in the event of the Optionee’s death to the extent
provided herein. If the Optionee does not designate a beneficiary, or if the
designated beneficiary predeceases the Optionee, the legal representative of the
Optionee may exercise this Stock Option to the extent provided herein in the
event of the Optionee’s death.

5. Adjustment Upon Changes in Capitalization

The shares of stock covered by this Stock Option are shares of Common Stock of
the Company. Subject to Section 6 hereof, if the shares of Common Stock as a
whole are increased, decreased, changed or converted into or exchanged for a
different number or kind of shares or securities of the Company or any successor
entity (or a parent or subsidiary thereof), whether through merger or
consolidation, sale of all or substantially all of the assets of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
combination of shares, exchange of shares, change in corporate structure or the
like, an appropriate and proportionate adjustment shall be made in the number
and kind of shares and in the per share exercise price of shares subject to any
unexercised portion of this Stock Option. In the event of any such adjustment in
this Stock Option, the Optionee thereafter shall have the right, subject to
Section 6, to purchase the number of shares under this Stock Option at the per
share price, as so adjusted, which the Optionee could purchase at the total
purchase price applicable to this Stock Option immediately prior to such
adjustment, all references herein to Common Stock shall be deemed to refer to
the security that is subject to acquisition upon exercise of this Stock Option
and all references to the Company shall be deemed to refer to the issuer of such
security. Adjustments under this Section 5 shall be

4


--------------------------------------------------------------------------------




 

determined by the Committee, whose determination as to what adjustment shall be
made, and the extent thereof, shall be conclusive. No fractional shares of
Common Stock shall be issued under the Plan resulting from any such adjustment,
but the Company in its discretion may make cash payment in lieu of fractional
shares.

6. Effect of Certain Transactions

Subject to Section 1(d) hereof, in the case of (a) the dissolution or
liquidation of the Company, (b) the sale of all or substantially all of the
assets of the Company on a consolidated basis to an unrelated person or entity,
(c) a merger, reorganization or consolidation in which the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the surviving or resulting
entity immediately upon completion of such transaction, (d) the sale of all of
the outstanding stock of the Company to an unrelated person or entity or (e) any
other transaction where the owners of the Company’s outstanding voting power
prior to such transaction do not own at least a majority of the outstanding
voting power of the relevant entity after the transaction (in each case, a “Sale
Event”), this Stock Option shall terminate on the effective date of such
transaction or event, unless provision is made in such transaction in the sole
discretion of the parties thereto for the assumption or continuation by the
Company of this Stock Option or the substitution for this Stock Option of a new
stock option of the successor person or entity or a parent or subsidiary
thereof, with appropriate adjustment as to the number and kind of shares and the
per share exercise price, as provided in Section 5 of this Agreement. In the
event of any transaction which will result in such termination, the Company
shall give to the Optionee written notice thereof at least fifteen (15) days
prior to the effective date of such transaction. Until such effective date, the
Optionee may exercise any portion of this Stock Option which is or becomes
vested as of such effective date (as contemplated by Section 1(b)), but after
such effective date, the Optionee may not exercise this Stock Option unless it
is assumed or substituted by the successor entity (or a parent or subsidiary
thereof) as provided above.

7. Withholding Taxes

The Optionee shall, not later than the date as of which the exercise of this
Stock Option becomes a taxable event for federal income tax purposes, pay to the
Company or make arrangements satisfactory to the Committee for payment of any
federal, state and local taxes required by law to be withheld on account of such
taxable event. Subject to approval by the Committee, the Optionee may elect to
have such tax withholding obligation satisfied, in whole or in part, by
authorizing the Company to withhold from shares of Common Stock to be issued or
transferring to the Company, a number of shares of Common Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due. For
purposes of this Section 7 “Fair Market Value” on any given date means the last
reported sale price at which Common Stock is traded on such date or, if no
Common Stock is traded on such date, the next preceding date on which Common
Stock was traded, as reflected on the principal stock exchange or, if
applicable, any other national stock exchange on which the Common Stock is
traded or admitted to trading. The Optionee acknowledges and agrees

5


--------------------------------------------------------------------------------




 

that the Company or any subsidiary of the Company has the right to deduct from
payments of any kind otherwise due to the Optionee, or from the Option Shares to
be issued in respect of an exercise of this Stock Option, any federal, state or
local taxes of any kind required by law to be withheld with respect to the
issuance of Option Shares to the Optionee.

8. Miscellaneous Provisions

(a) Equitable Relief. The parties hereto agree and declare that legal remedies
may be inadequate to enforce the provisions of this Agreement and that equitable
relief, including specific performance and injunctive relief, may be used to
enforce the provisions of this Agreement.

(b) Change and Modifications. This Agreement may not be orally changed, modified
or terminated, nor shall any oral waiver of any of its terms be effective. This
Agreement may be changed, modified or terminated only by an agreement in writing
signed by the Company and the Optionee.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

(d) Headings. The headings are intended only for convenience in finding the
subject matter and do not constitute part of the text of this Agreement and
shall not be considered in the interpretation of this Agreement.

(e) Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

(f) Notices. All notices, requests, consents and other communications shall be
in writing and be deemed given when delivered personally, by telex or facsimile
transmission or when received if mailed by first class registered or certified
mail, postage prepaid. Notices to the Company or the Optionee shall be addressed
as set forth underneath their signatures below, or to such other address or
addresses as may have been furnished by such party in writing to the other.

(g) Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.

6


--------------------------------------------------------------------------------




 

(h) Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.

7


--------------------------------------------------------------------------------




 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NATROL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address:

 

Natrol, Inc.

 

 

 

Attention:

 

 

 

21411 Prairie Street

 

 

 

Chatsworth, CA 91311

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

Dated:

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTIONEE’S ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8


--------------------------------------------------------------------------------




 

SPOUSE’S CONSENT

I acknowledge that I have read the foregoing Non-Qualified Stock Option
Agreement and understand the contents thereof.

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print Name of Spouse

 

 

 

 

 

 

 

 

 

 

 

 

 

DESIGNATED BENEFICIARY:

 

 

 

 

 

 

 

 

 

 

 

 

BENEFICIARY’S ADDRESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9


--------------------------------------------------------------------------------




 

Appendix A

STOCK OPTION EXERCISE NOTICE

Natrol, Inc.

Attention: Chief Financial Officer

21411 Prairie Street

Chatsworth, CA 91311

Dear Sir:

Pursuant to the terms of my stock option agreement dated
                           (the “Agreement”) under the Natrol, Inc. 2006 Stock
Option and Incentive Plan, I, [Insert Name]                             , hereby
[Circle One] partially/fully exercise such option by including herein payment in
the amount of $           representing the purchase price for [Fill in number of
Option Shares]               option shares. I have chosen the following
form(s) of payment:

o            1.             Cash

o            2.             [Certified or Bank] Check payable to Natrol, Inc.

o                                    3.             Other (as described in the
Agreement (please describe))                   .

 

 

Sincerely yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

 

10


--------------------------------------------------------------------------------